Citation Nr: 0309727	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include glaucoma and diabetic retinopathy, as secondary to 
service-connected insulin dependent diabetes mellitus.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1954 to 
April 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in pertinent part denied the veteran's claim 
of entitlement to service connection for an eye disorder, to 
include glaucoma and diabetic retinopathy, as secondary to 
service-connected insulin dependent diabetes mellitus.  The 
veteran subsequently perfected this appeal.

In August 2000, the Board requested an opinion from a medical 
expert with the Veterans Health Administration (VHA).  

In November 2000, the Board remanded this case to the RO for 
purposes of clarification of the veteran's representation.  
On remand, the RO associated a February 2000 VA Form 22a, 
Appointment of Attorney, with the claims folder.

A November 2000 rating decision denied entitlement to a total 
disability evaluation based on unemployability (TDIU).  The 
veteran did not perfect an appeal of this decision and 
therefore, it is not before the Board at this time.

In August 2001, the Board denied entitlement to service 
connection for an eye disorder, to include glaucoma and 
diabetic retinopathy, as secondary to service-connected 
insulin dependent diabetes mellitus.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2002, the 
Appellant filed a brief requesting that the Court vacate the 
Board's August 2001 decision and remand the case for 
readjudication in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Appellee filed a brief in 
March 2002, asking that the Court affirm the August 2001 
Board decision.  By Order dated September 25, 2002, the Court 
vacated the Board's August 2001 decision and remanded the 
matter for further adjudication.  The Court's Order pointed 
out that there was no evidence in the record that the 
Secretary ever informed the claimant of who is responsible 
for obtaining the evidence necessary to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The August 2001 Board decision advised the veteran of the 
enactment of the VCAA.  However, the record does not indicate 
that the veteran was notified of the information and evidence 
he was responsible for providing and of the evidence that VA 
would attempt to obtain in support of his claim.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  Thereafter, the RO should undertake 
any additional development necessary and 
should readjudicate the veteran's claim 
of entitlement to service connection for 
an eye disorder, to include glaucoma and 
diabetic retinopathy, as secondary to 
service-connected insulin dependent 
diabetes mellitus.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of 
time for response.  Thereafter, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




